— Judgment, Supreme Court, Bronx County (Fred Eggert, J.), convicting the defendant, after a plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to five years’ probation, unanimously affirmed.
This is an appeal by the People who contend that the sentencing court was without discretion to impose a sentence of probation. The defendant pleaded guilty to the single count in the indictment.
*628Absent any error of law, the People have no right to appeal and this court may not interfere with the court’s decision to impose a sentence of probation (People v Washington, 175 AD2d 732). On this record, we are unable to say that the sentence was invalid as a matter of law. Concur — Murphy, P. J., Rosenberger, Ellerin, Ross and Rubin, JJ.